          8:19-cv-00144-RFR-MDN Doc # 1 Filed: 04/04/19 Page 1 of 8 - Page ID # 1




 1   Mark L. Javitch* (CA SBN 323729)
     210 S Ellsworth Ave #486
 2   San Mateo, CA 94401
     Telephone: 402-301-5544
 3   Facsimile: 402-396-7131
 4   javitchm@gmail.com
     Attorney for Plaintiff and the Class
 5   *Pending Pro Hac Vice Admission

 6
 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEBRASKA

11
     APRIL BLACKBOURN, individually and on                   Case No.: 8:19-cv-00144
12   behalf of all others similarly situated
                                                             CLASS ACTION COMPLAINT
13                        Plaintiff,
     v.                                                      JURY TRIAL DEMANDED
14
     GOHEALTH, LLC, a Delaware limited liability
15   company, BRANDON CRUZ, an individual,
16   MEDICAL GUARDIAN, LLC, a Pennsylvania
     limited liability company, GEOFF GROSS, an
17   individual

18                       Defendants.

19
                                         CLASS ACTION COMPLAINT
20
            1.      Plaintiff APRIL BLACKBOURN (“Plaintiff”) brings this Class Action Complaint and
21   Demand for Jury Trial against Defendant GOHEALTH, LLC, Defendant BRANDON CRUZ,
22   Defendant MEDICAL GUARDIAN, LLC, and Defendant GEOFF GROSS (together, “Defendants”) to
23   stop their illegal practice of making unauthorized calls that play prerecorded voice messages to the

24   cellular telephones of consumers nationwide, and to obtain redress for all persons injured by their
     conduct. Plaintiff alleges as follows upon personal knowledge as to himself and his own acts and
25
     experiences, and, as to all other matters, upon information and belief, including investigation conducted
26
     by his attorney.
27
                                                         1
28
                                                                                                   8:19-cv-00144
     COMPLAINT
        8:19-cv-00144-RFR-MDN Doc # 1 Filed: 04/04/19 Page 2 of 8 - Page ID # 2




 1                                       NATURE OF THE ACTION

 2
           2.      Defendants sell medical braces and health insurance. As a primary part of their marketing
 3
      efforts, Defendants and their agents place thousands of automated calls employing a prerecorded voice
 4
      message to consumers’ cell phones nationwide.
 5         3.      Unfortunately, Defendants do not obtain consent prior to placing these calls and,
 6   therefore, are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
 7         4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing

 8   equipment that could target millions of consumers en masse. Congress found that these calls were not
     only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
 9
     commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
10
     1969-71.
11         5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
12   Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.
13         6.      By placing the calls at issue, Defendants have violated the privacy and statutory rights of

14   Plaintiff and the Class.
           7.      Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
15
     calling, as well as an award of actual and statutory fines to the Class members, together with costs and
16
     reasonable attorneys’ fees.
17
18                                                  PARTIES
19
20         8.      Plaintiff APRIL BLACKBOURN is a natural person and is a citizen of the District of
     Nebraska.
21
           9.      Defendant MEDICAL GUARDIAN, LLC (“Defendant GUARDIAN”) is a corporation
22
     and existing under the laws of the State of Pennsylvania with its principal place of business at 1818
23   Market Street, Suite 1200, Philadelphia County, Pennsylvania 19103.
24         10.     Defendant GEOFF GROSS (“Defendant GROSS”) is a natural person. Defendant
25   GROSS is CEO of Defendant GUARDIAN and is responsible for all of the allegations involving

26   Defendant GUARDIAN herein.

27
                                                         2
28
                                                                                                  8:19-cv-00144
     COMPLAINT
         8:19-cv-00144-RFR-MDN Doc # 1 Filed: 04/04/19 Page 3 of 8 - Page ID # 3




 1          11.       Defendant GOHEALTH, LLC (Defendant “GO HEALTH”) is a corporation and existing

 2   under the laws of the State of Delaware with its principal place of business at 214 West Huron St.,
     Chicago, Cook County, Illinois 60654.
 3
            12.       Defendant BRANDON CRUZ (“Defendant CRUZ”) is a natural person. Defendant
 4
     CRUZ is CEO of Defendant GO HEALTH and is responsible for the allegations involving Defendant
 5   GO HEALTH herein.
 6
 7                                        JURISDICTION AND VENUE

 8
            13.       This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as the action
 9
     arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal statute.
10
            14.       This Court has personal jurisdiction over Defendants because they conduct business in
11   this District and in the State of Nebraska and because the events giving rise to this lawsuit occurred in
12   this District.
13          15.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendants

14   regularly conduct business in the State of Nebraska and in this District, and because the wrongful
     conduct giving rise to this case occurred in this District.
15
16
                                     COMMON FACTUAL ALLEGATIONS
17
18          16.       Defendant GO HEALTH sells health insurance.
19          17.       Defendant GUARDIAN sells medical devices.

20          18.       To increase their sales and avoid paying for legitimate forms of advertising, Defendants
     repeatedly called and sent prerecorded voice messages to thousands or possibly tens of thousands of
21
     cell phones at once.
22
            19.       When the Class members answered their cell phones or listened to their messages
23   expecting to hear from a real person, Defendants pulled a bait and switch by playing a prerecorded
24   voice message.
25          20.       Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before

26   bombarding their cell phones with these illegal voice recordings.

27
                                                           3
28
                                                                                                    8:19-cv-00144
     COMPLAINT
        8:19-cv-00144-RFR-MDN Doc # 1 Filed: 04/04/19 Page 4 of 8 - Page ID # 4




 1                                    FACTS SPECIFIC TO PLAINTIFF

 2
           21.     On March 28, 2019, Plaintiff received a call from Defendant GUARDIAN and/or their
 3
     agents on her cell phone.
 4
           22.     When Plaintiff listened to the message, she heard a prerecorded voice message
 5   advertising Defendants’ medical braces.
 6         23.     Defendants’ called Plaintiff, repeatedly for two or three times a week for several weeks.
 7         24.     In total, Plaintiff received more than 20 calls from Defendant GUARDIAN.

 8         25.     On March 29, 2019, Plaintiff received a call from 712-684-0042 from Defendant GO
     HEALTH and/or their agents on her cell phone.
 9
           26.     The calls came from “Spoofed” or fake Caller ID phone numbers that are invalid and
10
     cannot be called back.
11         27.     When Plaintiff listened to the message, she heard a prerecorded voice message
12   advertising Defendants’ health plans.
13         28.     Defendants referred Plaintiff to their website at www.gohealth.com.

14         29.     Defendant GO HEALTH called Plaintiff repeatedly at a rate of two or three times a week
     for several weeks.
15
           30.     In total, Plaintiff received at least 20 calls from Defendant GO HEALTH.
16
           31.     Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship
17   with Defendants and has never requested that Defendants contact him in any manner.
18         32.     Defendants’ calls violated Plaintiff’s statutory rights and his right to privacy.
19
20                                           CLASS ALLEGATIONS

21
           33.     Class Definition: Plaintiff Blackbourn brings this action pursuant to Federal Rule of
22
     Civil Procedure 23(b)(3) on behalf of himself and a class defined as follows:
23
24                    No Consent Class. All persons in the United States who: (1) from the last 4
25                    years to present (2) received at least one telephone call; (3) on his or her cellular

26                    telephone; (4) that was called using an autodialer and/or played a prerecorded
                      voice message; (5) for the purpose of selling Defendants’ products and/or
27
                                                          4
28
                                                                                                       8:19-cv-00144
     COMPLAINT
        8:19-cv-00144-RFR-MDN Doc # 1 Filed: 04/04/19 Page 5 of 8 - Page ID # 5




 1                     services; (6) where Defendants did not have any record of prior express written

 2                     consent to place such call at the time it was made.

 3
           34.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
 4
     over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
 5   successors, predecessors, and any entity in which the Defendants or their parents have a controlling
 6   interest and its current or former employees, officers and directors; (3) persons who properly execute
 7   and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have

 8   been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’
     counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
 9
           35.     Numerosity: The exact number of the Class members is unknown and not available to
10
     Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
11   placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
12   the Class can be identified through Defendants’ records.
13         36.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in

14   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful
     conduct and unsolicited telephone calls.
15
           37.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the
16
     interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
17   behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
18   other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
19   competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and his

20   counsel are committed to vigorously prosecuting this action on behalf of the members of the Class and
     have the financial resources to do so.
21
           38.     Policies Generally Applicable to the Class: This class action is appropriate for
22
     certification because Defendants have acted or refused to act on grounds generally applicable to the
23   Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
24   standards of conduct toward the Class members and making final injunctive relief appropriate with
25   respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class

26   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
     respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
27
                                                          5
28
                                                                                                     8:19-cv-00144
     COMPLAINT
        8:19-cv-00144-RFR-MDN Doc # 1 Filed: 04/04/19 Page 6 of 8 - Page ID # 6




 1              39.   Commonality and Predominance: There are many questions of law and fact common to

 2   the claims of Plaintiff and the Class, and those questions predominate over any questions that may
     affect individual members of the Class. Common questions for the Class include, but are not
 3
     necessarily limited to the following:
 4
           i.         Whether Defendants’ conduct violated the TCPA;
 5       ii.          Whether Defendants called and played its voice recordings to thousands of cell phones;
 6       iii.         Whether Defendants used spoofing technology in violation of the TCPA;
 7       iv.          Whether Defendants obtained prior written consent prior to contacting any members of

 8   the Class;
          v.          Whether members of the Class are entitled to treble damages based on the knowingness
 9
     or willfulness of Defendants’ conduct.
10
                40.   Superiority: This case is also appropriate for class certification because class
11   proceedings are superior to all other available methods for the fair and efficient adjudication of this
12   controversy as joinder of all parties is impracticable. The damages suffered by the individual members
13   of the Class will likely be relatively small, especially given the burden and expense of individual

14   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be virtually
     impossible for the individual members of the Class to obtain effective relief from Defendants’
15
     misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
16
     preferable to a class action, because individual litigation would increase the delay and expense to all
17   parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
18   class action presents far fewer management difficulties and provides the benefits of single adjudication,
19   economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and

20   expense will be fostered and uniformity of decisions ensured.

21
                                                 CAUSE OF ACTION
22
                                              Violation of 47 U.S.C. § 227
23                                       (On behalf of Plaintiff and the Class)
24
25              41.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

26              42.   Defendants and/or its agent placed telephone calls to Plaintiff’s and the Class members’
     cellular telephones without having their prior express written consent to do so.
27
                                                             6
28
                                                                                                         8:19-cv-00144
     COMPLAINT
         8:19-cv-00144-RFR-MDN Doc # 1 Filed: 04/04/19 Page 7 of 8 - Page ID # 7




 1          43.     Defendants’ calls were made for a commercial purpose.

 2          44.     Defendants played a prerecorded voice message to the cell phones of Plaintiff and the
      Class members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
 3
            45.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
 4
      Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
 5    them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop
 6    their illegal calling campaign.
 7          46.     Defendants and/or its agent made the violating calls “willfully” and/or “knowingly” under

 8    47 U.S.C. § 227(b)(3)(C).
            47.     If the court finds that Defendants willfully and/or knowingly violated this subsection, the
 9
      court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).
10
11                                           PRAYER FOR RELIEF
12
13   WHEREFORE, Plaintiff APRIL BLACKBOURN, individually and on behalf of the Class, prays for

14   the following relief:

15
            A.      An order certifying the Class as defined above, appointing Plaintiff APRIL
16
                    BLACKBOURN as the Class representative and appointing his counsel as Class Counsel;
17          B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
18          C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
19                  and knowingly;

20          D.      An injunction requiring Defendants to cease all calls using any “spoofing” technology
                    that show incorrect or invalid Caller ID information, and otherwise protecting interests of
21
                    the Class;
22
            E.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
23                  call recipients’ prior express written consent to receive such calls, and otherwise
24                  protecting interests of the Class;
25          F.      An award of actual damages and/or statutory fines and penalties;

26          G.      An award of reasonable attorneys’ fees and costs; and
            H.      Such other and further relief that the Court deems reasonable and just.
27
                                                          7
28
                                                                                                    8:19-cv-00144
     COMPLAINT
        8:19-cv-00144-RFR-MDN Doc # 1 Filed: 04/04/19 Page 8 of 8 - Page ID # 8




 1
 2                                              JURY DEMAND
          Plaintiff requests a trial by jury of all claims that can be so tried.
 3
 4
          Dated: April 4, 2019
 5                                                Respectfully submitted,
 6
 7                                                APRIL BLACKBOURN, individually and on

 8                                                         behalf of all others similarly situated,

 9
                                                  By: /s/ Mark L. Javitch                       .
10                                                Plaintiff’s Attorney
11                                                Mark L. Javitch (California SBN 323729)*
12                                                Mark L. Javitch, Attorney at Law
                                                  210 S. Ellsworth Ave #486
13                                                San Mateo CA 94401
                                                  Tel: 402-301-5544
14                                                Fax: 402-396-7131
15                                                Attorney for Plaintiff and the Putative Class
16                                                *Pending Pro Hac Vice Admission

17
18
19
20
21
22
23
24
25
26
27
                                                          8
28
                                                                                                      8:19-cv-00144
     COMPLAINT
